Citation Nr: 0525631	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  99-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to recurrent left patellar 
subluxation.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to recurrent left 
patellar subluxation.

3.  Entitlement to service connection for a left hip 
disability, to include as secondary to recurrent left 
patellar subluxation.

4.  Entitlement to service connection for the loss of bowel 
control, to include as secondary to recurrent left patellar 
subluxation.

5.  Entitlement to service connection for the loss of bladder 
control, to include as secondary to recurrent left patellar 
subluxation.

6.  Entitlement to an increased rating for recurrent left 
ankle sprain, status-post reconstruction of the lateral 
ligament with peroneus previs tendon and residual fracture, 
currently evaluated as 20 percent disabling.

7.  Entitlement to special monthly compensation based on the 
loss of use of the left foot.

8.  Entitlement to special monthly compensation due to being 
housebound and/or in need of regular aid and attendance.

9.  Entitlement to Dependents' Education Assistance under 38 
U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from February 1981 to June 
1981, and again from October 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.

A review of the file reflects that the veteran submitted a VA 
Form 9, Appeal to Board of Veterans' Appeals, in December 
2003 and requested a hearing before the Board to be held at 
the Nashville, Tennessee, RO.  Unfortunately, the veteran was 
scheduled for a video conference before the Board to be held 
at the Louisville RO.  The veteran timely requested that his 
personal hearing before the Board via video conferencing be 
rescheduled at the Nashville RO as originally requested.  As 
such, this matter must be remanded so that the proper 
scheduling may be accomplished.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

The veteran's claims folder should be 
sent to the Nashville RO so that the 
veteran may retain local representation, 
if desired, and have his video conference 
before the Board rescheduled.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


